         Case 1:21-mj-00020-GMH Document 13 Filed 02/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

                      PLAINTIFF,

v.
                                                            Case No. 1:21-mj-00020-GMH
                                                            Mag. Judge: G. Michael Harvey
ADAM JOHNSON


                      DEFENDANT.

                                             /

                         CERTIFICATE OF FAMILIARITY WITH
                                SENTENCING GUIDELINES

       Pursuant to Local Criminal Rule 44.5(b), Dan Eckhart, attorney for defendant Adam

Johnson, hereby certifies that he is familiar with the United States Sentencing Guidelines.

                                                     Respectfully submitted,


                                                     /s/ Dan Eckhart
                                                     Dan Eckhart, FL Bar No. 0488674
                                                     Dan Eckhart Law
                                                     200 E. Robinson St., Ste. 1150
                                                     Orlando, FL.
                                                     Tel. (407) 276-0500
                                                     Dan@daneckhartlaw.com
                                                     Counsel for Defendant



                                                                                              1
        Case 1:21-mj-00020-GMH Document 13 Filed 02/02/21 Page 2 of 2




                                      CERTIFICATE OF
                                         SERVICE

         I hereby certify that on February 2, 2021 I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this

day on all counsel of record or pro se parties identified on the attached service list in the

manner specified, either via transmission of Notices of Electronic Filing generated by

CM/ECF or in some other authorized manner for those counsel or parties who are not

authorized to receive electronically Notice of Electronic filing.



Dated: February 2, 2021                                /s/ Dan Eckhart
                                                       Dan Eckhart
                                                       Counsel for Defendant
